Citation Nr: 0406747	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  96-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left below-the-knee amputation due to Department of Veterans 
Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1954 to March 1956.  This case comes before the Board 
of Veterans' Appeals (Board) on remand from the U.S. Court of 
Appeals for Veterans Claims (Court), granting a joint motion 
by the parties requesting a Vacate and Remand of the Board's 
November 2002 decision.  The November 2002 Board decision had 
denied the veteran's appeal from an August 1995 rating 
decision of the VA Regional Office (RO) in Columbia, South 
Carolina, that denied the benefit sought.  The Board had 
previously denied the veteran's appeal in an October 1997 
decision.  In April 1999, the Court vacated and remanded the 
October 1997 Board decision.  The Board then remanded the 
matter to the RO in December 1999. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand approved by the Court in November 
2003 found that the November 2002 Board decision had failed 
to provide adequate reasons and bases to support its 
conclusion that VA medical treatment had not caused the 
veteran's additional disability.  In particular, the Board 
failed to cite any medical evidence to support its finding 
that the veteran's amputation was a natural progression of 
his diabetes.  See 38 C.F.R. § 3.358(b)(2) (2003).  The Board 
also did not address whether the veteran's infection and 
subsequent amputation were necessary consequences of the VA's 
substandard medical treatment.  See 38 C.F.R. § 3.358(c)(3).  
The Joint Motion for Remand found that another medical 
opinion may be advisable in this case.

As a preliminary matter, the Board observes that 38 C.F.R. 
§ 3.358(c)(3) is of limited application in this matter.  That 
regulation states that compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (italics added).  In the present case, the 
medical evidence of record, including the July 2002 opinion 
of Carlos P. Cruz, M.D., establishes that the VA medical 
treatment was not properly administered.  In fact, Dr. Cruz 
cites several examples of substandard VA medical treatment of 
the veteran.

Rather, the only pertinent question before the Board is 
whether the veteran's amputation was the result of VA medical 
treatment or was the natural progression of his diabetes.  
The medical evidence of record, including the opinion of Dr. 
Cruz, confirms that the veteran suffered additional 
disability in that the ulcer of his left foot progressed to 
an infection that necessitated a below-the-knee amputation.  
When a veteran suffers additional disability as the result of 
hospital care or medical or surgical treatment furnished by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability was service-
connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358.  However, compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).  

The opinion of Dr. Cruz is unclear as to whether the 
veteran's below-the-knee amputation was a natural progression 
of his disease or whether it was due to the substandard care 
administered by VA.  While Dr. Cruz acknowledged that 
diabetic patients are generally at risk of severe ulcerations 
of the lower extremities that lead to amputations, he did not 
specifically address whether the veteran's amputation was a 
natural progression of the ulcer of his left foot.  Dr. Cruz 
stated that the etiology of the ulcer process in diabetic 
patients was multifactorial and that all factors must be 
addressed.  However, the VA failed to perform a vascular 
evaluation of the veteran's lower extremity from the time 
that he presented in April 1994 with a small ulcer until 
December 1994, when he underwent the amputation.  Dr. Cruz 
also found that the VA care was substandard in that follow-up 
visits were too distant and off loading maneuvers were not 
attempted.

The Board finds that the medical evidence must now be 
supplemented by another medical opinion addressing the 
concerns raised in the joint motion.  Consequently, this 
matter is remanded for the following:

1.  The RO should arrange for the veteran 
to be examined by a Board Certified 
specialist in vascular disorders.  The 
veteran's claims file must to provided to 
the examiner for review in conjunction 
with the examination.  The physician 
should examine the veteran, review all 
pertinent records, especially the VA 
clinical records dated April through 
December 1994, and the July 2002 opinion 
of Dr. Cruz, and opine whether the 
veteran's left below-the-knee amputation 
was, at least as likely as not, due to 
medical care provided by the VA, or 
whether it was due to the natural 
progression of his diabetes.  The 
physician should specifically address 
VA's failure to perform the preventive 
evaluations and therapy identified by Dr. 
Cruz.  The opinion must be supported by 
an explanation of the medical rationale 
and should identify the relevant facts 
relied upon.

2.  Then, the RO should readjudicate the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


